On February 4, 1977, the court entered judgment for plaintiff in full settlement of all claims set forth in the petition, based on a stipulated settlement entered into between the parties, in the sum of $12,162.93, the judgment order further providing that the United States upgrade plaintiffs discharge to "honorable” and expunge from plaintiffs military records the special fitness report, record of proceedings and any other reference to the charges brought against plaintiff (with the exception of one copy to be retained in a confidential file).